Exhibit 10.5

 

EXECUTION VERSION

 

LITIGATION TRUST AGREEMENT

 

LITIGATION TRUST AGREEMENT, dated as of July 18, 2017 (the “Agreement”),
effective as of the Effective Date, among Paragon Offshore Limited, Paragon
Offshore plc (in administration), the Administrators (as defined below), and
those other Debtor subsidiaries set forth in the signature pages hereto
(collectively, the “Paragon Entities”), Drivetrain, LLC, as the Litigation Trust
Management, and the Litigation Trust Committee.(1)

 

RECITALS

 

WHEREAS, on February 14, 2016, Paragon Offshore plc (in administration); Paragon
Offshore Finance Company; Paragon International Finance Company; Paragon
Offshore Holdings US Inc.; Paragon Offshore Drilling LLC; Paragon FDR Holdings
Ltd.; Paragon Duchess Ltd.; Paragon Offshore (Luxembourg) S.à r.l.; PGN Offshore
Drilling (Malaysia) Sdn. Bhd.; Paragon Offshore (Labuan) Pte. Ltd.; Paragon
Holding SCS 2 Ltd.; Paragon Asset Company Ltd.; Paragon Holding SCS 1 Ltd.;
Paragon Offshore Leasing (Luxembourg) S.à r.l.; Paragon Drilling Services 7 LLC;
Paragon Offshore Leasing (Switzerland) GmbH; Paragon Offshore do Brasil Ltda.;
Paragon Asset (ME) Ltd.; Paragon Asset (UK) Ltd.; Paragon Offshore International
Ltd.; Paragon Offshore (North Sea) Ltd.; Paragon (Middle East) Limited; Paragon
Holding NCS 2 S.à r.l.; Paragon Leonard Jones LLC; Paragon Offshore (Nederland)
B.V.; and Paragon Offshore Contracting GmbH (each, a “Debtor” and collectively,
the “Debtors”) commenced chapter 11 cases (the “Chapter 11 Cases”) by filing
voluntary petitions for relief under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”);

 

WHEREAS, by order of the Bankruptcy Court, the Chapter 11 Cases were jointly
administered under Case No. 16-10386 (CSS);

 

WHEREAS, on May 2, 2017, the Debtors filed with the Bankruptcy Court the Fifth
Joint Chapter 11 Plan of Paragon Offshore plc and Its Affiliated Debtors (as
confirmed, the “Plan”);

 

WHEREAS, the Plan was confirmed by order of the Bankruptcy Court dated June 7,
2017 (the “Confirmation Order”);

 

WHEREAS, the Plan, among other things, provides for the creation of the
Litigation Trust and the appointment of a litigation trustee for such trust;

 

WHEREAS, the primary purpose of the Litigation Trust is the prosecution and
liquidation of the Noble Claims and distribution of the proceeds thereof in
accordance with the Plan and this Agreement, with no objective to continue or
engage in the conduct of a trade or

 

--------------------------------------------------------------------------------

(1)  Capitalized terms used in this Agreement and not defined herein shall have
the meanings ascribed to such terms in the Plan.

 

--------------------------------------------------------------------------------


 

business except to the extent reasonably necessary to, and consistent with, the
liquidating purpose of the Litigation Trust;

 

WHEREAS, the initial members of the Litigation Trust Committee are those parties
identified in Section 9.1(b) hereof;

 

WHEREAS, the Plan provides for the appointment of the Litigation Trust
Management by the Litigation Trust Committee for the purposes set forth in the
Plan and herein;

 

WHEREAS, the Litigation Trust Committee has appointed Drivetrain, LLC to serve
as the Litigation Trust Management;

 

WHEREAS, Drivetrain, LLC has accepted such appointment as the Litigation Trust
Management and has agreed to serve in such capacity under the terms and
conditions set forth in the Plan and herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Paragon Entities, the Litigation Committee and
the Litigation Trust Management agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Certain Terms Defined.  As used
herein, the following terms have the respective meaning specified below:

 

“Additional Litigation Funding Loans” shall mean any loans (other than the
Litigation Trust Loan) entered into or incurred by the Litigation Trust to fund
Litigation Trust Expenses to be senior in right of payment to the Loan
Obligations under the Litigation Trust Loan and as described in Section 4.2
hereof.

 

“Class A Distribution” shall mean a distribution of an amount of the Trust
Assets equal to $10 million less the sum of (x) the Loan Obligations used to pay
Litigation Trust Expenses and (y) any amount paid by the Debtors to Jones Day in
connection with the Chapter 11 Cases, after payment of the Litigation Trust
Expenses and any Additional Litigation Funding Loans.

 

“Class B Distribution” shall mean a distribution of the amount of the Trust
Assets remaining after payment of the Litigation Trust Expenses, the Loan
Obligations, any amount paid by the Debtors to Jones Day in connection with the
Chapter 11 Cases, the Class A Distribution, and any Additional Litigation
Funding Loans.

 

2

--------------------------------------------------------------------------------


 

“Exchange Act” shall have the meaning ascribed to such term in Section 3.7
herein.

 

“Final Determination” shall mean a settlement, compromise, or other agreement
with the relevant governmental authority, whether contained in an IRS Form 870
or other comparable form, or otherwise, or such procedurally later event, such
as a closing agreement with the relevant governmental authority, an agreement
contained in IRS Form 870-AD or other comparable form, an agreement that
constitutes a “determination” under section 1313(a)(4) of the Code, or a
deficiency notice with respect to which the period for filing a petition with
the Tax Court or the relevant governmental authority that is not subject to
appeal or as to which the time for appeal has expired.

 

“Indemnified Parties” shall mean, individually and collectively, each of the
Litigation Trust Management and the Litigation Trust Committee, and their
respective, to the extent applicable, companies, affiliates, partners, officers,
directors, members, employees, consultants, disbursing agents, or duly
designated agents or representatives.

 

“Investment Company Act” shall have the meaning ascribed to such term in
Section 3.7 herein.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Lien” means, with respect to any Person, any interest granted by such Person
(or any interest imposed by law) in any real or personal property, asset or
other right owned or being purchased or acquired by such Person which secures
payment or performance of any obligation and shall include any mortgage, lien,
encumbrance, charge or other security interest of any kind, whether arising by
contract, as a matter of law, by judicial process or otherwise.

 

“Litigation Trust Beneficiaries” shall have the meaning ascribed to such term in
Section 3.1 herein.

 

“Litigation Trust Expenses” shall have the meaning ascribed to such term in
Section 4.3 herein.

 

“Litigation Trust Interests” shall have the meaning ascribed to such term in
Section 3.2 herein.

 

“Litigation Trust Loan” shall have the meaning ascribed to such term in
Section 4.1 herein.

 

“Litigation Trust Termination Date” shall have the meaning ascribed to such term
in Section 2.7 herein.

 

“Loan Obligations” shall mean the drawn amount of the Litigation Trust Loan.

 

3

--------------------------------------------------------------------------------


 

“Permitted Liens” means the following encumbrances: (a) Liens for taxes or
assessments or other governmental charges not yet due and payable or which are
being contested, (b) deposits securing, or in lieu of, surety, appeal or customs
bonds in proceedings to which the Litigation Trust is a party; and (c) Liens on
any deposit accounts in favor of the financial institutions at which such
accounts are held in respect of customary fees and expenses or otherwise arising
by operation of law.

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Register” shall have the meaning ascribed to such term in Section 3.6 herein.

 

“Revenue Procedure” means Revenue Procedure 94-45, 1994-2 C.B. 684 (July 11,
1994).

 

“SEC” shall have the meaning ascribed to such term in Section 3.7 herein.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other managers of such corporation, partnership, limited liability
company, or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.

 

“Tax Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Term Loan” shall have the meaning ascribed to such term in
Section 4.1(a) herein.

 

“Term Loan Commitment” means $10,000,000 less any amount paid by the Debtors to
Jones Day in connection with the Chapter 11 Cases.

 

“Treasury Regulations” shall mean the Treasury Department Regulations
promulgated under the Tax Code.

 

“Trust Assets” shall mean the Noble Claims and all proceeds thereon, vested in
the Litigation Trust free and clear of Liens, charges, Claims, encumbrances, and
other interests; provided, however that the Noble Entities shall retain any and
all rights and defenses, if any, against the Litigation Trust with respect to
the Noble Claims.

 

4

--------------------------------------------------------------------------------


 

Section 1.2                                    Interpretation.  When a reference
is made in this Agreement to a section or article, such reference shall be to a
section or article of this Agreement unless otherwise clearly indicated to the
contrary.

 

(a)                                 Whenever the words “include,” “includes” or
“including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.”

 

(b)                                 The words “hereof,” “herein” and “herewith”
and words of similar import shall, unless otherwise stated, be construed to
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and article, section, paragraph, exhibit and schedule references are
to the articles, sections, paragraphs, exhibits and schedules of this Agreement
unless otherwise specified.

 

(c)                                  The meaning assigned to each term defined
herein shall be equally applicable to both the singular and the plural forms of
such term.  Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.

 

(d)                                 Except with respect to the Debtors, a
reference to any party to this Agreement or any other agreement or document
shall include such party’s successors and permitted assigns.

 

(e)                                  A reference to any legislation or to any
provision of any legislation shall include any amendment to, and any
modification or reenactment thereof, any legislative provision substituted
therefor and all regulations and statutory instruments issued thereunder or
pursuant thereto.

 

(f)                                   When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded.  If the last day of such period is a non-Business
Day, the period in question shall end on the next succeeding Business Day.

 

(g)                                  Any reference in this Agreement to $ shall
mean U.S. dollars.

 

(h)                                 When the word “party” or “parties” to this
Agreement is used, it shall exclude the Administrators.

 

ARTICLE II

 

CREATION/TERMINATION OF LITIGATION TRUST

 

Section 2.1                                    Creation of the Litigation
Trust.  Pursuant to the Plan, the Litigation Trust is hereby constituted by the
Litigation Trust Beneficiaries and created as a liquidating trust, in accordance
with the tax treatment described in Section 5.1 hereof, and in accordance with
the Bankruptcy Code, for the primary purposes of prosecuting and liquidating

 

5

--------------------------------------------------------------------------------


 

the Noble Claims and distributing the proceeds thereof for the benefit of the
Litigation Trust Beneficiaries in accordance with the terms and conditions of
this Agreement and the Plan, with no objective to engage in the conduct of a
trade or business, except to the extent reasonably necessary to, and consistent
with, such liquidating purpose.

 

Section 2.2                                    Appointment and Acceptance of the
Litigation Trust Management.  Drivetrain, LLC has been appointed by the
Litigation Trust Committee as the Litigation Trust Management, to act and serve
as the Litigation Trust Management of the Litigation Trust in accordance with
this Agreement and the Plan for the duration of the Litigation Trust, subject to
death, resignation or removal.  Drivetrain, LLC hereby accepts the appointment
as the Litigation Trust Management of the Litigation Trust, and, in such
capacity, agrees to hold the Trust Assets, in trust, in accordance with the
terms of this Agreement and to administer the Litigation Trust pursuant to the
terms and conditions of this Agreement and the Plan.

 

Section 2.3                                    Name of the Trust.  The
Litigation Trust established pursuant to this Agreement shall bear the name
“Paragon Litigation Trust.”  In connection with the exercise of Litigation Trust
Management’s powers under this Agreement, the Litigation Trust Management may
use this name or such variation thereof as the Litigation Trust Management, in
the Litigation Trust Management’s discretion, may determine to be appropriate.

 

Section 2.4                                    Transfer of Assets to the Trust. 
Pursuant to the Plan and the Confirmation Order and subject to the rest of this
Section 2.4, as of the Effective Date, in consideration for the benefit of the
releases of the Allowed Revolver Claims, Allowed Term Loan Claims, and Allowed
Senior Notes Claims pursuant to the Plan, the Debtors hereby unconditionally and
irrevocably transfer, assign, and deliver and agree in the future to transfer,
assign, and deliver (as applicable) to the Litigation Trust all of their
respective rights, title, and interests from time to time in and to (i) the
Trust Assets free and clear of all Claims, Liens, encumbrances, charges, and
other interests and (ii) all files, instruments, papers, information, and other
books and records of the Debtors related to the Trust Assets, in each case to be
held by the Litigation Trust, in trust and to be administered for the benefit of
holders of Allowed Revolver Claims, Allowed Term Loan Claims, and Allowed Senior
Notes Claims.  For the avoidance of doubt, the Noble Entities shall retain any
and all rights and defenses, if any, against the Litigation Trust with respect
to the Noble Claims.  All representations, warranties and conditions, express or
implied, and whether statutory or otherwise, are expressly excluded upon and in
relation to the transfer of the Trust Assets.  To the extent any Trust Assets
cannot be transferred to the Litigation Trust because of a restriction on
transferability under applicable non-bankruptcy law that is not superseded or
preempted by section 1123 of the Bankruptcy Code or any other provision of the
Bankruptcy Code, such Trust Assets shall be deemed to have been retained by the
applicable Debtor and the Litigation Trust Management shall be deemed to have
been designated as a representative of such Debtors pursuant to section
1123(b)(3)(B) of the Bankruptcy Code to enforce and pursue such Trust Assets on
behalf of such Debtors; provided, that, the Parties shall continue to use
commercially reasonable efforts at the cost and expense of the Litigation Trust
to transfer such Trust Assets to the Litigation Trust and in the event that any

 

6

--------------------------------------------------------------------------------


 

such Trust Assets cannot be transferred to the Litigation Trust prior to the
date which is six (6) months after the Effective Date, the Parties shall
cooperate to reach a mutually agreeable, commercially reasonable arrangement
designed to provide the Litigation Trust with the benefits of such Trust Assets
that would have been obtained had such Trust Assets been transferred to the 
Litigation Trust on the Effective Date.  From and after the Effective Date, any
Cash, proceeds, or other property received by the Litigation Trust from third
parties arising from or related to the prosecution, settlement, or compromise of
the Noble Claims shall constitute Trust Assets for purposes of distributions
under this Agreement.  Upon the transfer of the Trust Assets to the Litigation
Trust hereunder, the Litigation Trust shall succeed to all of the Debtors’ and
the Estates’ rights, title, and interests in and to the Trust Assets, and the
Debtors, the Estates, and the Paragon Entities (except with respect to the
Litigation Trust Loan, including each Term Loan, and any Loan Obligations
arising thereunder and any repayment by the Litigation Trust of any amount paid
by the Debtors to Jones Day in connection with the Chapter 11 Cases) will have
no further interest in or with respect to the Trust Assets or the Litigation
Trust, aside from, as applicable, any obligations imposed under Section 10.1
hereof.

 

Section 2.5                                    Maintenance of Cash.  The
Litigation Trust shall only receive and retain Cash, including Cash from the
Litigation Trust Loan and any Additional Litigation Funding Loans, not in excess
of a reasonable amount to meet claims and contingent liabilities or to maintain
the value of the Trust Assets and administer the Litigation Trust; provided, for
the avoidance of doubt, that the Litigation Trust shall only request Term Loans
to the extent necessary to pay anticipated near term Litigation Trust Expenses. 
Any such Cash shall be maintained by the Litigation Trust Management in an
account designated for such purposes.

 

Section 2.6                                    Fiscal Year.  The fiscal year of
the Litigation Trust shall be the calendar year.

 

Section 2.7                                    Termination of Litigation Trust. 
The Litigation Trust shall automatically terminate upon the date (the
“Litigation Trust Termination Date”) of the final distribution of the Trust
Assets to the Litigation Trust Beneficiaries pursuant to the Plan, the
Confirmation Order, and this Agreement; provided, however, that the term of the
Litigation Trust shall not be unduly prolonged, within the meaning of the
Revenue Procedure, by the Litigation Trust Management and, in any event, the
Litigation Trust shall be dissolved no later than five (5) years from the
Effective Date unless extended as provided herein.  The Litigation Trust
Management shall monitor the Litigation Trust Termination Date and will seek
appropriate extensions as provided in this Section.  Notwithstanding the
foregoing, multiple fixed-term extensions can be obtained so long as Bankruptcy
Court approval is obtained (upon a finding that the extension is necessary to
the liquidating purpose of the Litigation Trust) within six (6) months before
the expiration of the term of the Litigation Trust and each extended term,
provided that any further extension would not adversely affect the status of the
Litigation Trust as a liquidating trust within the meaning of section
301.7701-4(d) of the Treasury Regulations for federal income tax purposes. 
After the termination of the Litigation Trust, the Litigation Trust shall be
deemed dissolved for all purposes without the necessity for any other or further

 

7

--------------------------------------------------------------------------------


 

actions.  Notwithstanding the foregoing, after the termination of the Litigation
Trust, the Litigation Trust Management shall have the powers, authorities, and
discretions herein conferred solely for the purpose of winding up the affairs of
the Litigation Trust, including to file any final tax returns on behalf of the
Litigation Trust.

 

ARTICLE III

 

BENEFICIARIES

 

Section 3.1                                    Litigation Trust Beneficiaries. 
Holders of Allowed Revolver Claims, Allowed Term Loan Claims, and Allowed Senior
Notes Claim (collectively, the “Litigation Trust Beneficiaries”), as provided
for in section 5.7 of the Plan, shall be the beneficiaries of the Litigation
Trust.

 

Section 3.2                                    Interests of Litigation Trust
Beneficiaries.  The Litigation Trust Beneficiaries shall be issued undivided
beneficial units in the Trust Assets (the “Litigation Trust Interests”).  The
Litigation Trust Beneficiaries shall receive notice of their allocation of the
Litigation Trust Interests following the Effective Date at such time as the
Register is substantially completed.  The Litigation Trust Interests shall be
divided into and consist of Class A Litigation Trust Interests and Class B
Litigation Trust Interests.  The ownership of a Litigation Trust Interest
hereunder shall not entitle any Litigation Trust Beneficiary to any title in or
to the Trust Assets or to any right to call for a partition or division of Trust
Assets or to require an accounting.

 

Section 3.3                                    Class A Litigation Trust
Interests.  In accordance with the Plan and this Agreement, on, or as soon as
practical after, the Effective Date each holder of (i) Allowed Class 3 Claims
under the Plan shall receive and hold its Pro Rata share of 50% of the Class A
Litigation Trust Interests and (ii) Allowed Class 4 Claims under the Plan shall
receive and hold its Pro Rata share of 50% of the Class A Litigation Trust
Interests.

 

Section 3.4                                    Class B Litigation Trust
Interests.  In accordance with the Plan and this Agreement, on, or as soon as
practical after, the Effective Date each holder of (i) Allowed Class 3 Claims
under the Plan shall receive and hold its Pro Rata share of 25% of the Class B
Litigation Trust Interests and (ii) Allowed Class 4 Claims under the Plan shall
receive and hold its Pro Rata share of 75% of the Class B Litigation Trust
Interests.

 

Section 3.5                                    No Suits by Litigation Trust
Beneficiaries.  No Litigation Trust Beneficiary shall have any right by virtue
of any provision of this Agreement to institute any action or proceeding, at law
or in equity, against any Person with respect to the Trust Assets; provided,
however, that a Litigation Trust Beneficiary shall be permitted to institute in
the Bankruptcy Court an action or proceeding, in law or in equity, against the
Litigation Trust Management solely with respect to enforcing its right to a
distribution under this Agreement upon demonstrating its compliance with its
obligations under this Agreement, and the Litigation Trust Management shall have
no liability to any Litigation Trust Beneficiary except for acts or

 

8

--------------------------------------------------------------------------------


 

omissions arising from gross negligence, intentional misconduct, willful
misconduct, or actual fraud.

 

Section 3.6                                    Recording of Litigation Trust
Interests.  On, or as soon as practical after, the Effective Date, the Debtors
shall provide the Litigation Trust Management with a schedule of the holders of
Allowed Claims who have received the Class A Litigation Trust Interests and the
Class B Litigation Trust Interests, which schedule shall include the amount of
their respective Litigation Trust Interests and their respective mailing
addresses, and thereafter the Litigation Trust Management or a duly authorized
agent of the Litigation Trust Management shall record all ownership and
transfers of Litigation Trust Interests in a register (the “Register”)
maintained by the Litigation Trust Management (or a duly authorized agent of the
Litigation Trust Management) for such purpose.  When the Debtors provide the
Register to the Litigation Trust Management, they shall also provide the
Litigation Trust Management with all the tax forms of the Litigation Trust
Beneficiaries that the Debtors have gathered to create the Register.

 

Section 3.7                                    Securities Law Registration.  It
is intended that the Litigation Trust Interests shall not constitute
“securities”.  To the extent the Litigation Trust Interests are deemed to be
“securities,” the issuance of Litigation Trust Interests to any Litigation Trust
Beneficiaries under the Plan shall be exempt, pursuant to section 1145 of the
Bankruptcy Code, from registration under the Securities Act of 1933, as amended
(the “Securities Act”), and any applicable state and local laws requiring
registration of securities.  If the Litigation Trust Management determines, with
the advice of counsel, that the Litigation Trust is required to comply with
registration and reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or the Investment Company Act of 1940, as
amended (the “Investment Company Act”), then the Litigation Trust Management
shall take any and all actions to comply with such registration and reporting
requirements, if any, and file periodic reports with the Securities and Exchange
Commission (the “SEC”).  Notwithstanding the foregoing procedure, nothing herein
shall be deemed to preclude the Litigation Trust Committee from amending this
Litigation Trust Agreement to make such changes as are deemed necessary or
appropriate by the Litigation Trust Committee, with the advice of counsel, to
ensure that the Litigation Trust is not subject to the registration or reporting
requirements of the Exchange Act or the Investment Company Act.

 

Section 3.8                                    Transferability of Litigation
Trust Interests.  The Litigation Trust Interests shall be freely negotiable and
transferable to the extent as limited provided herein and the provisions of
applicable securities laws. Any proposed transferee of Litigation Trust
Interests must complete and deliver to the Litigation Trust Management a
transfer notice in the form attached hereto as Exhibit A.  Transfers of
Litigation Trust Interests shall be recorded on the Register in accordance with
such practices and procedures as shall be prescribed by the Litigation Trust
Management under the supervision of the Litigation Trust Committee, provided
that the Litigation Trust Management need not reflect any transfer and will give
notice to such holder, and proposed transferee, that no transfer has been
recognized in the event the Litigation Trust Management reasonably believes that
such transfer (i) would constitute a violation of

 

9

--------------------------------------------------------------------------------


 

applicable laws or (ii) would cause the Litigation Trust to be required to
register Litigation Trust Interests under, and/or to become subject to the
reporting requirements of Sections 13 or 15(d) of the Exchange Act; provided,
however, that clause (ii) above shall not be a basis for denying a transfer in
the event that (A) the majority of the Litigation Trust Committee determines
that the Litigation Trust shall register the Litigation Trust Interests under
Sections 13 or 15(d) of the Exchange Act and (B) the Litigation Trust becomes
subject to, and complies with, Sections 13 and/or 15 of the Exchange Act,
accordingly. The Litigation Trust Management may request from any proposed
transferor any information or any representations regarding the transfer which
it reasonably deems necessary in order to determine (1) whether the transfer
would constitute a violation of applicable laws and/or, as applicable,
(2) whether the Litigation Trust might, immediately after such transfer, become
required to so register Litigation Trust Interests under, and/or become subject
to the such reporting requirements of, the Exchange Act.  Without limiting the
foregoing, the Litigation Trust Interests may not be sold, assigned, or
otherwise transferred in any respect to Noble Corporation plc or any of its
affiliates, successors, designees, or any entity or person acting on behalf
thereof.

 

Section 3.9                                    Notice of Change of Address;
Undeliverable Property.  Each Litigation Trust Beneficiary shall be responsible
for providing the Litigation Trust Management with written notice of any change
in address.  The Litigation Trust Management is not obligated to make any effort
to determine the correct address of a Litigation Trust Beneficiary.

 

(a)                                 Subject to Bankruptcy Rule 9010, all
distributions under the Plan and this Agreement shall be made to the holders of
Litigation Trust Interests at the address of such holder as listed on the
Register, unless the Litigation Trust Management has been notified in writing of
a change of address.  In the event that any distribution to any such holder is
returned as undeliverable, no distribution to such holder shall be made unless
and until the Litigation Trust Management has been notified of the then current
address of such holder, at which time or as soon as reasonably practicable
thereafter, such distribution shall be made to such holder without interest. 
Undeliverable distributions shall remain in the possession of the Litigation
Trust until the earlier of (i) such time as the relevant distribution becomes
deliverable and (ii) the time period specified in subsection (b) hereof.

 

(b)                                 Subject to any extensions as determined by
the Litigation Trust Management, all distributions made pursuant to this
Agreement that are unclaimed for a period of ninety (90) days after distribution
thereof shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code and revested in the Litigation Trust and distributed to the
other Litigation Trust Beneficiaries.  The Litigation Trust Management shall
have no further obligation to make any distribution to the holder of such
Litigation Trust Interest; provided, however, that the holder of such Litigation
Trust Interest may receive future distributions by contacting the Litigation
Trust Management at some point prior to the final distribution from the
Litigation Trust.

 

10

--------------------------------------------------------------------------------


 

Section 3.10                             No Fractional Litigation Trust
Interests.  No fractional Litigation Trust Interests shall be recorded.  When
any apportionment of Litigation Trust Interests would otherwise result in a
number of Litigation Trust Interests that is not a whole number, the Litigation
Trust Interests subject to such recording shall be rounded to the next higher or
lower whole number as follows: (a) fractions equal to or greater than 1/2 shall
be rounded to the next higher whole number and (b) fractions less than 1/2 shall
be rounded to the next lower whole number. The total number of Litigation Trust
Interests to be recorded on account of Allowed Class 3 Claims and Allowed
Class 4 Claims will be adjusted as necessary to account for the rounding
provided for herein. No consideration will be provided in lieu of fractional
units that are rounded down.

 

ARTICLE IV

 

FUNDING OF THE LITIGATION

 

Section 4.1                                    Litigation Trust Loan.  On or
after the Effective Date, Paragon International Finance Company (the “Paragon
Loan Party”) shall provide an interest-free delayed draw term loan up to the
Term Loan Commitment (the “Litigation Trust Loan”) to fund the Litigation Trust
Expenses on the terms set forth in this Section 4.1.  The Litigation Trust Loan
shall not be funded by Paragon Offshore Limited or any other Paragon Entity or
any other Debtor.

 

(a)                                 Commitment.  On and subject to the terms and
conditions hereof, the Paragon Loan Party agrees to make available the
Litigation Trust Loan to the Litigation Trust in the form of one or more loans
of at least $250,000.00 per loan made to the Litigation Trust (each such loan, a
“Term Loan”) from time to time, on or after the Effective Date, on no more than
one occasion per a month, in an aggregate amount not to exceed the Term Loan
Commitment.  Amounts of any Term Loan that are repaid or prepaid by the
Litigation Trust, in whole or in part, may not be reborrowed.  The Paragon Loan
Party’s obligation to fund the Litigation Trust Loan shall terminate upon the
receipt by the Litigation Trust of proceeds of the Trust Assets in the aggregate
amount of the Term Loan Commitment.

 

(b)                                 Loan Accounting.  The Paragon Loan Party
shall record in its records the date and amount of each Term Loan and any
repayment of it and shall share such information with the Litigation Trust
Management upon request.  The aggregate unpaid principal amount so recorded
shall be rebuttably presumptive evidence of the principal amount of such Term
Loan owing and unpaid.  The failure to so record any such amount or any error in
so recording any such amount shall not, however, limit or otherwise affect the
Loan Obligations of Litigation Trust hereunder to repay the principal amount of
the Litigation Trust Loan, including any Term Loan, hereunder.

 

(c)                                  Non-Interest Bearing Obligations.  The Loan
Obligations shall be non-interest bearing.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Maturity Date.  Subject to the earlier
repayment of the Litigation Trust Loan pursuant to Section 6.6, the Litigation
Trust Loan, including each Term Loan, and all Loan Obligations arising
thereunder, and all amounts paid by the Debtors to Jones Day in connection with
the Chapter 11 Cases shall be repaid in full on the earlier of (i) the
Litigation Trust Termination Date and (ii) such date as any distribution is made
by the Litigation Trust to any holder of Class A Litigation Interests and,
subject to Section 4.1(a), all outstanding Term Loans and such amounts paid by
the Debtors to Jones Day in connection with the Chapter 11 Cases shall be repaid
in full on such date and the commitments by the Paragon Loan Party thereunder
shall be cancelled with immediate effect on such date.

 

(e)                                  Voluntary Prepayment.  The Litigation Trust
Management may from time to time, on at least one Business Day’s written notice
to the Paragon Loan Party not later than 1:00 p.m. New York time on such day,
prepay the Litigation Trust Loan, including any Term Loan, in whole or in part,
with the consent of the Litigation Trust Committee, acting by majority.  Such
notice to the Paragon Loan Party shall specify the date and amount of
prepayment.

 

(f)                                   Conditions Precedent.  The obligation of
the Paragon Loan Party to make any Term Loan is subject to the following
conditions:

 

(i)                                     Delivery by the Litigation Trust
Management of a written borrowing request at least 10 Business Days prior to the
requested funding date.

 

(ii)                                  The Litigation Trust is in compliance with
the covenants set forth in Section 4.1(g) hereof.

 

(g)                                  Covenants.  Until the principal of the
Litigation Trust Loan, including each Term Loan, shall have been paid in full,
the Litigation Trust agrees that it will:

 

(i)                                     Use of Proceeds. Use the proceeds of the
Term Loans solely to pay Litigation Trust Expenses.

 

(ii)                                  Debt.  Not create, incur, assume or suffer
to exist any indebtedness (excluding Litigation Trust Expenses) except (a) the
Loan Obligations and (b) any Additional Litigation Funding Loans.

 

(iii)                               Liens.  Not create or permit to exist any
Lien on any of its properties or assets (whether now owned or hereafter
acquired), except Permitted Liens.

 

(iv)                              Mergers; Consolidations.  Not be a party to
any merger or consolidation.

 

12

--------------------------------------------------------------------------------


 

(v)                                 Subsidiaries.  Not establish or acquire a
Subsidiary.

 

(h)                                 Non-Recourse Obligations.  The Loan
Obligations shall be non-recourse except to the proceeds of the Litigation Trust
Assets as provided herein.  For the avoidance of doubt, none of the Litigation
Trust Management, the Litigation Trust Committee, the Litigation Trust
Beneficiaries, nor the members thereof, nor any of their professionals shall be
personally liable for the payment of the Loan Obligations, and no Person shall
look to the Litigation Trust Management or other Indemnified Parties personally
for the payment of the Loan Obligations.

 

Section 4.2                                    Supplemental Funding.  The
Litigation Trust Management may supplement the funding of the Litigation Trust
Expenses provided by the Litigation Trust Loan, including, through
(i) settlement payments and the collection of judgments, (ii) Additional
Litigation Funding Loans, and (iii) by retaining contingent fee counsel.  All
holders of the Class A Litigation Trust Interests who are “accredited investors”
(as defined in Rule 501(a) of Regulation D under the Securities Act) shall have
the right to participate in the funding of all Additional Litigation Funding
Loans based on their pro rata share of Class A Litigation Interests held by all
“accredited investors” (as defined above).  To the extent that any holders of
Class A Litigation Trust Interests decline to participate, the Litigation Trust
Management shall have discretion to obtain Additional Litigation Funding first
from the participating holders of Class A Litigation Trust Interests, regardless
of their pro rata shares, and then from any other party or entity.  The
Litigation Trust may only incur Additional Litigation Funding Loans of up to $15
million with the consent of a majority of the members of the Litigation Trust
Committee, or amounts in excess of $15 million with the unanimous consent of the
members of the Litigation Trust Committee.

 

Section 4.3                                    Litigation Trust Expenses. 
“Litigation Trust Expenses” shall mean all reasonable and documented costs,
expenses, and obligations incurred in connection with administering the
Litigation Trust and liquidating, monetizing, and distributing the Trust Assets
in accordance with the provisions of the Plan, the Confirmation Order, and this
Agreement, including the following:  (a) all claims, fees, expenses, charges,
liabilities, and obligations of the Litigation Trust as contemplated by this
Agreement and as required by law; (b) compensation to, and reimbursement of
expenses incurred (or to be incurred) by, the Litigation Trust Management, and
all professionals retained by the Litigation Trust in connection with the
performance of the duties of such parties under this Agreement, including,
without limitation, the reasonable fees, disbursements, advances and related
expenses of the Litigation Trust Management’s agents, advisors, professionals,
consultants, and experts; (c) all claims, fees, expenses, charges, liabilities,
and obligations of the Litigation Trust as set forth in this Agreement for the
benefit of an Indemnified Party; and (d) the reasonable and documented
out-of-pocket expenses of the Litigation Trust Committee, as provided in
Section 9.1(c) hereof.  None of the Litigation Trust Management, the Litigation
Trust Committee, nor the members thereof shall be personally liable for the
payment of any Litigation Trust Expense or claim or other liability of the
Litigation Trust, and no Person shall look to the Litigation Trust

 

13

--------------------------------------------------------------------------------


 

Management or other Indemnified Parties personally for the payment of any such
expense or liability.

 

Section 4.4                                    Compensation and Reimbursement.

 

(a)                                 The initial Litigation Trust Management
shall be entitled to payment and reimbursement pursuant to the terms agreed to
with the Litigation Trust Committee.

 

(b)                                 On and after the Effective Date, the
reasonable and documented fees and expenses of any professionals retained by the
Litigation Trust Management in connection with the prosecution of the Noble
Claims shall be (i) deemed a Litigation Trust Expense, and (ii) paid by the
Litigation Trust in accordance with any applicable retention agreements without
any requirement of approval by the Bankruptcy Court of the retention, fees, or
expenses payable to such professionals.

 

Section 4.5                                    Documentation. Upon request by
the Paragon Loan Party, the Litigation Trust will promptly make available to
such Paragon Loan Party a Promissory Note (a “Note”), a form of which shall be
mutually agreed to by the Paragon Loan Party and the Litigation Trust
Management.  The Note(s) shall be binding upon the Litigation Trust and its
legal successors and assigns and shall inure to the benefit of, and may be
enforced by, the Paragon Loan Party, its legal successors and assigns and any
assignee of such Note(s).  Notice of any such assignment prior to presentment is
hereby waived.

 

ARTICLE V

 

TAX AND SECURITIES MATTERS

 

Section 5.1                                    Tax Treatment.  The Litigation
Trust is established for the sole purpose of liquidating, monetizing, and
distributing the Trust Assets, in accordance with Treasury Regulation section
301.7701-4(d) and the Revenue Procedure, with no objective to continue or engage
in the conduct of a trade or business, except to the extent reasonably necessary
to, and consistent with, the liquidating purpose of the Litigation Trust.  The
Litigation Trust is intended to qualify as a liquidating trust for U.S. federal
income tax purposes.  The Debtors, the Litigation Trust Management, and all
holders of Litigation Trust Interests must treat the transfer to the Litigation
Trust of the portion of the Trust Assets attributable to such Litigation Trust
Beneficiaries as a transfer of such assets directly to such Litigation Trust
Beneficiaries followed by a contribution of the Trust Assets to the Litigation
Trust.  Consistent therewith, the Debtors, the Litigation Trust Management, and
all holders of Litigation Trust Interests must treat the Litigation Trust as a
grantor trust of which the Litigation Trust Beneficiaries are the deemed owners
and grantors and must treat the taxable earnings of the Litigation Trust (under
U.S. federal income tax principles) as subject to current taxation as though
taxable income of such holders of Litigation Trust Interests as described in the
Revenue Procedure.  The Litigation Trust Management shall file U.S. federal
income tax returns for the Litigation Trust as a grantor trust pursuant to
section 1.671-4(a) of the of the Treasury

 

14

--------------------------------------------------------------------------------


 

Regulations.  The Litigation Trust Management shall make a good-faith valuation
of the Trust Assets as soon as possible after the Effective Date, and the
Litigation Trust Beneficiaries and the Litigation Trust Management shall
consistently use this valuation for all U.S. federal income tax purposes,
including for determining gain, loss, or tax basis.  The Litigation Trust
Management shall make this valuation available, from time to time, as relevant
for tax reporting purposes.  Subject to definitive guidance from the IRS or a
court of competent jurisdiction to the contrary (including the receipt by the
Litigation Trust Management of a private letter ruling if the Litigation Trust
Management so requests one, or the receipt of an adverse determination by the
IRS upon audit if not contested by the Litigation Trust Management), the
Litigation Trust Management shall, unless otherwise required by a Final
Determination, (a) treat the funds and other property held by the Litigation
Trust Management as held in a single grantor trust for federal income tax
purposes in accordance with the trust provisions of the Tax Code (sections 671
et seq.), and (b) to the extent permitted by applicable law, report consistently
with the foregoing for state and local income tax purposes.  The Litigation
Trust Management shall obtain from the IRS an employer identification number for
the Litigation Trust.

 

Section 5.2                                    Tax Identification Numbers.  The
Litigation Trust Management may require any Litigation Trust Beneficiary to
furnish to the Litigation Trust Management necessary information for tax and
reporting purposes, including such Litigation Trust Beneficiary’s employer or
taxpayer identification number as assigned by the IRS or the Social Security
Administration, as the case may be, and the Litigation Trust Management may
condition any distribution to any Litigation Trust Beneficiary upon the receipt
of such information.

 

Section 5.3                                    Withholding Taxes.  Any federal,
state, or local withholding taxes or other amounts required to be withheld under
applicable law shall be deducted from distributions hereunder.  All Litigation
Trust Beneficiaries shall be required to provide any information necessary to
effect the withholding of such taxes.

 

ARTICLE VI

 

POWERS OF AND LIMITATIONS ON THE LITIGATION TRUST MANAGEMENT

 

Section 6.1                                    Powers of the Litigation Trust
Management.  In connection with the administration of the Litigation Trust, the
Litigation Trust Management is authorized to perform any and all acts necessary
and desirable to accomplish the purposes of the Litigation Trust, subject to
obtaining any approvals specifically required by the terms of this Agreement,
including, without limitation, any approvals of the Litigation Trust Committee
provided for in Section 6.3 hereof.  The Litigation Trust Management will act
for the Litigation Trust, the Debtors, and the Estates, subject to the
provisions of the Plan, the Confirmation Order, and this Agreement.  On the
Effective Date, the Litigation Trust Management shall succeed to all rights of
the Debtors and the Estates with respect to the Trust Assets necessary to
protect, conserve, and liquidate all the Trust

 

15

--------------------------------------------------------------------------------


 

Assets.  Without limiting, but subject to, the foregoing, the Litigation Trust
Management shall be expressly authorized to:

 

(a)                                 prosecute, collect, compromise, settle, or
abandon any Noble Claims without further approval of or application to the
Bankruptcy Court (except to the extent required by this Agreement, the Plan, or
the Confirmation Order);

 

(b)                                 appear and have standing in the Bankruptcy
Court (or any other court having jurisdiction over the Trust Assets) to be heard
with regard to the Noble Claims and other matters that may affect or relate to
the Trust Assets;

 

(c)                                  act on behalf of the Debtors, the Estates,
or the Litigation Trust in prosecuting, compromising, settling, or defending any
Noble Claims or rights (whether legal or equitable) pertaining to the Trust
Assets or the Litigation Trust that exist as of the Effective Date or could
arise at any time thereafter, whether under the Bankruptcy Code or other
applicable law, including in all adversary proceedings and contested matters
then pending (whether or not originally asserted in the name of the Debtors, the
Estates, or the Litigation Trust, or any other authorized Estate representative,
such as the Creditors’ Committee), or that can be commenced in the Bankruptcy
Court and in all actions and proceedings that may be pending (whether or not
originally asserted in the name of the Debtors, the Estates, or the Litigation
Trust, or any other authorized Estate representative, such as the Creditors’
Committee), or that can be commenced elsewhere, but for the avoidance of doubt,
the Litigation Trust Management shall have no power or authority to create any
obligations or liabilities of the Debtors or Reorganized Debtors, as applicable,
in respect of the prosecution, compromise, settlement, or defense of such Noble
Claims;

 

(d)                                 receive, manage, supervise, and protect the
Trust Assets, including complying with obligations incurred in connection
therewith;

 

(e)                                  open and maintain bank accounts on behalf
of, and in the name of, the Litigation Trust, and take all actions with respect
to such bank accounts for the purposes of administering the Litigation Trust,
including (but not limited to) drawing checks and drafts thereon on the sole
signature of any member of the Litigation Trust Management, and terminating such
accounts as the Litigation Trust Management deems appropriate;

 

(f)                                   liquidate and monetize the Trust Assets;

 

(g)                                  execute any documents and substantive court
filings, and take any other actions related to, or in connection with, the
liquidation of the Trust Assets and the exercise of the Litigation Trust
Management’s powers granted by the Plan and this Agreement, including, but not
limited to, the exercise of the Debtors’ or the Creditors’ Committee’s rights to
conduct discovery and oral examination of any Person under Rule 2004 of the
Federal Rules of Bankruptcy Procedure;

 

16

--------------------------------------------------------------------------------


 

(h)                                 solely in its capacity as the Litigation
Trust Management, hold legal title to any and all rights of the Litigation Trust
Beneficiaries in or arising from the Trust Assets;

 

(i)                                     protect and enforce the rights to the
Trust Assets vested in the Litigation Trust by this Agreement by any method
deemed appropriate including, without limitation, by judicial proceedings or
pursuant to any applicable bankruptcy, insolvency, moratorium, or similar law
and general principles of equity;

 

(j)                                    make distributions to the Litigation
Trust Beneficiaries on account of their Litigation Trust Interests or such other
distributions as may be authorized by order of the Bankruptcy Court, this
Agreement, or the Plan;

 

(k)                                 file, if necessary, any and all tax returns
with respect to the Litigation Trust, pay taxes, if any, properly payable by the
Litigation Trust, and make distributions net of such taxes;

 

(l)                                     oversee compliance with the Litigation
Trust’s accounting, finance, and reporting obligations;

 

(m)                             make any and all necessary filings in accordance
with any applicable law, statute, or regulation;

 

(n)                                 determine and satisfy any and all
uncontested liabilities created, incurred, or assumed by the Litigation Trust;

 

(o)                                 pay any and all expenses and make all other
payments in connection with the Litigation Trust without further order of the
Bankruptcy Court;

 

(p)                                 pay, without application to the Bankruptcy
Court or any other court of competent jurisdiction, professionals retained by
the Litigation Trust;

 

(q)                                 maintain moneys received by the Litigation
Trust or otherwise held by the Litigation Trust in accordance with Section 6.4;

 

(r)                                    in the event that the Litigation Trust
Management determines that the Litigation Trust Beneficiaries or the Litigation
Trust may, will, or have become subject to adverse tax consequences, take such
actions that will, or are reasonably intended to, alleviate such adverse tax
consequences;

 

(s)                                   execute and deliver all documents and take
all actions that are not inconsistent with the provisions of the Plan, the
Confirmation Order, and this Agreement that the Litigation Trust Management
reasonably deems necessary to consummate the Plan or desirable to further the
purposes of the Litigation Trust;

 

17

--------------------------------------------------------------------------------


 

(t)                                    use, sell at public or private sale,
assign, transfer, abandon or otherwise dispose of the Trust Assets or convert
the same to Cash without Bankruptcy Court approval, but consistent with the
provisions herein; and

 

(u)                                 exercise any and all other powers granted to
the Litigation Trust Management under the Plan or Confirmation Order.

 

Section 6.2                                    Limitations on Litigation Trust
Management.  The Litigation Trust Management shall not at any time, on behalf of
the Litigation Trust or the Litigation Trust Beneficiaries, (i) enter into or
engage in any trade or business, (ii) take any actions that are not related,
directly or indirectly, to the purposes of this Agreement and the Litigation
Trust or the administration or implementation of the terms hereof, or that would
cause the Litigation Trust to be treated as other than a “liquidating trust”
within the meaning of section 301.7701-4(d) of the Treasury Regulations for
federal income tax purposes, or (iii) other than as reasonably necessary to
maintain the value of the Trust Assets and to further the liquidating purpose of
the Litigation Trust, invest or cause to be invested any Trust Assets in assets
other than “demand and time deposits” within the meaning of the Revenue
Procedure.

 

Section 6.3                                    Actions Requiring Consent of
Litigation Trust Committee.

 

(a)                                 The Litigation Trust Management shall not
undertake any of the following actions, or the actions described in Sections
3.7, 6.10, and 6.12 herein, except with the approval or consent of a majority of
the members of the Litigation Trust Committee:

 

(i)                                     the resolution or settlement of any
Noble Claims;

 

(ii)                                  submitting a borrowing request under the
Litigation Trust Loan;

 

(iii)                               retain professionals, if any, including,
without limitation, counsel, accountants, investment advisors, auditors, and
other agents on behalf of the Litigation Trust necessary or desirable to carry
out the obligations of the Litigation Trust Management hereunder.  A
professional shall not be disqualified from serving as counsel to the Litigation
Trust Management solely because of that professional’s prior retention by the
Debtors, Creditors’ Committee, or a member of the Creditors’ Committee;

 

(iv)                              the timing of distributions to the Litigation
Trust Beneficiaries, other than as expressly provided in this Agreement;

 

(v)                                 any action that would have a material effect
on the treatment of the Litigation Trust or distributions to the Litigation
Trust Beneficiaries, for federal tax purposes;

 

(vi)                              any material change to the contents of the
reports required to be prepared by the Litigation Trust Management;

 

18

--------------------------------------------------------------------------------


 

(vii)                           assign, in any fashion, in respect of Additional
Litigation Funding Loans and/or Litigation Trust Expenses, an allocation of the
net proceeds of the Noble Claims between any other individual or entity and the
Litigation Trust.

 

(viii)                        the dissolution of the Litigation Trust, except as
provided in this Agreement;

 

(ix)                              the removal or replacement of the Litigation
Trust Management;

 

(x)                                 any change to this Agreement;

 

(xi)                              any change to the fee structures of the
Litigation Trust’s professionals, including the introduction of a contingency
fee;

 

(xii)                           the authorization of disbursements to
professionals in excess of any stated budget received by the Litigation Trust
Committee;

 

(xiii)                        any material change to litigation strategy;

 

(xiv)                       subject to the requirements in Section 4.2 hereof,
the incurrence of Additional Litigation Funding Loans;

 

(xv)                          prepayment, in whole or in part, of the Litigation
Trust Loan, and/or any Additional Litigation Funding Loans;

 

(xvi)                       any other action for which any of the Plan Documents
require the consent of the Litigation Trust Committee and which does not specify
the manner of such consent; and

 

(xvii)                    any other action as determined by majority consent of
the members of the Litigation Trust Committee as requiring majority consent
thereof.

 

Section 6.4                                    Maintenance of Litigation Trust
Monies.  The Litigation Trust Management shall maintain any funds held by the
Litigation Trust Management pending the distribution of such funds pursuant to
this Agreement in an account maintained by a federally chartered financial
institution.  The Litigation Trust Management shall not commingle any of the
Trust Assets with its own property or the property of any other Person.

 

Section 6.5                                    Non-Cash Trust Assets.  To the
extent Trust Assets consist of property other than Cash and Noble Claims, the
Litigation Trust Management shall, as quickly as possible, reduce such Trust
Assets to Cash.  The Litigation Trust Management shall determine the preferred
timing of reducing such Trust Assets to Cash.

 

Section 6.6                                    Application of Trust Assets.  The
Litigation Trust Management shall apply all Trust Assets as follows:

 

19

--------------------------------------------------------------------------------


 

First:  to pay, in full, all Litigation Trust Expenses;

 

Second: to pay, in full, the Additional Litigation Funding Loans;

 

Third: to pay, in full, the Litigation Trust Loan (including each Term Loan) and
the Loan Obligations arising thereunder and any amount paid by the Debtors to
Jones Day in connection with the Chapter 11 Cases;

 

Fourth: to pay Litigation Trust Beneficiaries on account of Class A Litigation
Trust Interests their Pro Rata share of the Class A Distribution;

 

Fifth: to pay Litigation Trust Beneficiaries on account of Class B Litigation
Trust Interests their Pro Rata share of the Class B Distribution.

 

Section 6.7                                    Distributions.  The Litigation
Trust shall, to the extent required to not adversely affect the status of the
Litigation Trust as a liquidating trust within the meaning of section
301.7701-4(d) of the Treasury Regulations for federal income tax purposes,
distribute at least annually to the Litigation Trust Beneficiaries its net
income plus all net proceeds from the sale of Trust Assets, except that (i) the
Litigation Trust may retain an amount of net proceeds or net income reasonably
necessary to maintain the value of the Trust Assets or to meet claims and
contingent liabilities, including without limitation establishing reserves to
pay the Litigation Trust Loan, Additional Litigation Funding Loans, if any, and
anticipated Litigation Trust Expenses; and (ii) the Litigation Trust Management
shall exercise its business judgment in determining whether sufficient proceeds
are available for distribution to incur the costs of a distribution. Upon the
settlement, conclusion of litigation, or collection of proceeds of the Noble
Claims, the Litigation Trust shall make a final distribution to Litigation Trust
Beneficiaries on account of their Litigation Trust Interests in accordance with
the terms of the Plan and this Agreement.  Prior to making any distributions to
the Litigation Trust Beneficiaries, the Litigation Trust Management may retain
such amounts (i) as are reasonably necessary to meet contingent liabilities and
to maintain the value of the Trust Assets during the liquidation, (ii) to pay
reasonable expenses (including, but not limited to, any taxes imposed on the
Litigation Trust or in respect of the Trust Assets), and (iii) to satisfy other
liabilities incurred by the Litigation Trust in accordance with the Plan and
this Agreement.

 

Section 6.8                                    Books and Records.  The
Litigation Trust Management shall maintain, in respect of the Litigation Trust
and the Litigation Trust Beneficiaries, books and records relating to the assets
and the income of the Litigation Trust and the payment of expenses of the
Litigation Trust, in accordance with, and for the purposes of complying with,
the provisions of Article VI hereof.  Any books and records determined by the
Litigation Trust Management, in the Litigation Trust Management’s sole
discretion, not to be reasonably

 

20

--------------------------------------------------------------------------------


 

necessary for administering the Litigation Trust or for the Litigation Trust
Management’s compliance with this Agreement may, to the extent not prohibited by
applicable law, be abandoned or destroyed.

 

Section 6.9                                    Cash Payments.  All payments
required to be made by the Litigation Trust Management under the Plan and this
Agreement shall be made in Cash and may be made by either check or wire
transfer, at the sole discretion of the Litigation Trust Management, and, if in
check form, drawn on a domestic bank selected by the Litigation Trust
Management.

 

Section 6.10                             Settlement of Noble Claims.  The
Litigation Trust Management shall be authorized to settle any of the Noble
Claims upon approval by a majority of the members of the Litigation Trust
Committee without approval of the Bankruptcy Court.

 

Section 6.11                             Preservation of Privileges and
Defenses.  The actions taken by the Creditors’ Committee, the Debtors, the
Reorganized Debtors, and the Transferred Subsidiaries in connection with the
Plan and the Trust Assets shall not be (or deemed to be) a waiver of any
privilege of any of the Creditors’ Committee, the Debtors, the Reorganized
Debtors, and the Transferred Subsidiaries, as applicable, including any
attaching to any document or communications (whether written or oral)
transferred pursuant the Plan, the Confirmation Order, or this Agreement. 
Notwithstanding any Debtor, Reorganized Debtor, or Transferred Subsidiary, or
the Creditors’ Committee, or any party-in-interest in any of the Noble Claims
providing any privileged information to the Litigation Trust, the Litigation
Trust Management, or the Litigation Trust Committee, including any member
thereof, such privileged information shall be without waiver in recognition of
the joint and/or successor interest in prosecuting the Noble Claims and shall
remain privileged.

 

Section 6.12                             Minimum distributions.  The Litigation
Trust Management shall not be obligated to make any payment of Cash of less than
$100.00 to any Litigation Trust Beneficiary.  Notwithstanding anything contained
in this Agreement to the contrary, but subject to the annual distribution
requirements of Section 6.7 hereof, if, on any distribution date  there remains
$10,000 or less available for distribution to the Litigation Trust
Beneficiaries, such amount shall be carried forward for distribution to the next
distribution Date; provided, if the amount of any final distribution to any
holder of Litigation Trust Interests would be less than $100.00, then no further
distribution shall be made by the Litigation Trust Management and any surplus
Cash remaining in the Litigation Trust shall be donated and distributed to an
organization, selected by the Litigation Trust Management, described in section
501(c)(3) of the Tax Code and exempt from U.S. federal income tax under section
501(a) of the Tax Code that is unrelated to the Debtors, the Litigation Trust
Management, and any member of the Litigation Trust Committee.

 

Section 6.13                             Fractional Cents.  Any other provision
of this Agreement to the contrary notwithstanding, no payment of fractions of
cents will be made.  Whenever any

 

21

--------------------------------------------------------------------------------


 

payment of a fraction of a cent would otherwise be called for, the actual
payment shall reflect a rounding down of such fraction to the nearest whole
cent.

 

Section 6.14                             Reporting.  The Litigation Trust
Management shall provide, through a website maintained by the Litigation Trust
Management, or by email or mail to the Litigation Trust Beneficiaries, a
semi-annual report to all holders of Litigation Trust Interests, which report
shall include the amount of indebtedness incurred by the Litigation Trust, the
cash balance, a summary of prior distributions to holders of Litigation Trust
Interests, the current outstanding balance of Litigation Expenses and an
estimate of Litigation Trust Expenses for the following six-month period, an
accounting of any claims brought against any Indemnified Party, and a brief
summary of the status of the claims and material events since the previous
report.  The first such report shall be distributed within six (6) months of the
Effective Date.  Within 90 days after the end of each fiscal year, the
Litigation Trust Management shall furnish to all holders of Litigation Trust
Interests such information, including the statements required by Treasury
Regulations section 1.671-4, regarding the amount of such holder’s share in the
Litigation Trust’s items of income, gain, deduction, loss, and credit for such
year, in sufficient detail to enable such holder to prepare its U.S. federal,
state, and other tax returns.

 

ARTICLE VII

 

THIRD PARTY RIGHTS AND LIMITATIONS OF LIABILITY

 

Section 7.1                                    Parties Dealing with the
Litigation Trust Management.  In the absence of actual knowledge to the
contrary, any Person dealing with the Litigation Trust or the Litigation Trust
Management shall be entitled to rely on the authority of the Litigation Trust
Management or any of the Litigation Trust Management’s agents to act in
connection with the Trust Assets.  There is no obligation of any Person dealing
with the Litigation Trust Management to inquire into the validity or expediency
or propriety of any transaction by the Litigation Trust Management or any agent
of the Litigation Trust Management.

 

Section 7.2                                    Limitation of Liability.  In
exercising the rights granted herein, the Litigation Trust Management shall
exercise the Litigation Trust Management’s best judgment, to the end that the
affairs of the Litigation Trust shall be properly managed and the interests of
all of the Litigation Trust Beneficiaries safeguarded.  However, notwithstanding
anything herein to the contrary, neither the Litigation Trust Management nor the
Litigation Trust Committee, nor their respective firms, companies, affiliates,
partners, officers, directors, members, employees, disbursing agents, or duly
designated agents or representatives, nor any of such Person’s successors and
assigns, shall incur any responsibility or liability by reason of any error of
law or fact or of any matter or thing done or suffered or omitted to be done
under or in connection with this Agreement or the Plan, whether sounding in
tort, contract, or otherwise, except for fraud, gross negligence, intentional
misconduct or willful misconduct that is found by a final judgment (not subject
to further appeal or review) of a court of competent jurisdiction to be the
direct and primary cause of loss, liability, damage, or expense suffered by the
Trust.  In no event shall the

 

22

--------------------------------------------------------------------------------


 

Litigation Trust Management, the Litigation Trust Committee, or any member
thereof be liable for indirect, punitive, special, incidental, or consequential
damage or loss (including but not limited to lost profits) whatsoever, even if
it has been informed of the likelihood of such loss or damages and regardless of
the form of action.  Without limiting the foregoing, the Litigation Trust
Committee and the Litigation Trust Management shall be entitled to the benefits
of the limitation of liability and exculpation provisions set forth in the Plan
and Confirmation Order, to the extent applicable.

 

Section 7.3                                    No Liability for Acts of Other
Persons.  None of the Persons identified in the immediately preceding
Section 7.2 shall be liable for the act or omission of any other Person
identified in that section.

 

Section 7.4                                    No Liability for Acts of
Predecessors.  No successor Litigation Trust Management shall be in any way
responsible for the acts or omissions of any Litigation Trust Management in
office prior to the date on which such successor becomes the Litigation Trust
Management, unless a successor Litigation Trust Management expressly assumes
such responsibility.

 

Section 7.5                                    No Liability for Good Faith Error
of Judgment.  The Litigation Trust Management and the Litigation Trust Committee
shall not be liable for any error of judgment made in good faith, unless it
shall be finally determined by a final judgment of a court of competent
jurisdiction (not subject to further appeal or review) that the Litigation Trust
Management or the Litigation Trust Committee, as applicable, was grossly
negligent in ascertaining the pertinent facts.

 

Section 7.6                                    Reliance by Litigation Trust
Management on Documents and Advice of Counsel or Other Persons.  Except as
otherwise provided herein, the Litigation Trust Management, the Litigation Trust
Committee, and the members thereof may rely and shall be protected in acting
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order or other paper or document believed by the
Litigation Trust Management, the Litigation Trust Committee, or the members
thereof (as applicable) to be genuine and to have been signed or presented by
the proper party or parties.  The Litigation Trust Management also may engage
and consult with its legal counsel and other agents and advisors, and neither
the Litigation Trust Management, the Litigation Trust Committee, nor the members
thereof shall be liable for any action taken, omitted, or suffered in reliance
upon the advice of such counsel, agents, or advisors regardless of whether such
advice or opinions are provided in writing.

 

Section 7.7                                    No Liability for Acts Approved by
Bankruptcy Court.  The Litigation Trust Management shall have the right at any
time to seek instructions from the Bankruptcy Court concerning the
administration or disposition of the Trust Assets and the Noble Claims required
to be administered by the Litigation Trust.  The Litigation Trust Management and
the Litigation Trust Committee shall not be liable for any act that has been
approved by the Bankruptcy Court, and all such actions shall be deemed not to
constitute fraud, gross negligence, intentional misconduct or willful
misconduct.

 

23

--------------------------------------------------------------------------------


 

Section 7.8                                    No Personal Obligation for Trust
Liabilities.  Persons dealing with the Litigation Trust Management and the
Litigation Trust Committee shall have recourse only to the Trust Assets to
satisfy any liability incurred by the Litigation Trust Management and the
Litigation Trust Committee, as applicable, to any such Person in carrying out
the terms of this Agreement, and neither the Litigation Trust Management, the
Litigation Trust Committee, nor the members thereof shall have any personal,
individual obligation to satisfy any such liability.

 

Section 7.9                                    Indemnification.  The Indemnified
Parties shall, to the fullest extent permitted by applicable law, be defended,
held harmless, and indemnified by the Litigation Trust from time to time and
receive reimbursement from and against any and all liabilities, losses, claims,
costs, expenses, or damages of any kind, type or nature, whether sounding in
tort, contract, or otherwise, that the Indemnified Parties may incur or to which
such parties may become subject in connection with any action, suit, proceeding
or investigation brought by or threatened against such parties arising out of or
due to their acts or omissions, or consequences of such acts or omissions, with
respect to the implementation or administration of the Litigation Trust or the
Plan or the discharge of their duties under the Plan or this Agreement,
including, without limitation, the costs of counsel or others in investigating,
preparing, defending, or settling any action or claim (whether or not litigation
has been initiated against the Indemnified Party) or in enforcing this Agreement
(including its indemnification provisions), except if such loss, liability,
expense, or damage is finally determined by a final judgment (not subject to
further appeal or review) of a court of competent jurisdiction to result
directly and primarily from the fraud, gross negligence, intentional misconduct
or willful misconduct of the Indemnified Party asserting this provision.  If any
Indemnified Party becomes involved in any action, proceeding, or investigation
in connection with any matter arising out of or in connection with the Plan,
this Agreement, or the affairs of the Litigation Trust, for which an
indemnification obligation could arise, such Indemnified Party shall promptly
notify the Litigation Trust Management and the Litigation Trust Committee.

 

Section 7.10                             Exculpatory Provisions.

 

(a)                                 If (i) in performing the Litigation Trust
Management’s and Litigation Trust Committee’s respective duties under this
Agreement a party is required to decide between alternative courses of action,
or (ii) the Litigation Trust Management or Litigation Trust Committee is unsure
of the application of any provision of this Agreement, then such party may
promptly deliver a notice to the Bankruptcy Court and to all Litigation Trust
Beneficiaries pursuant to Section 10.6, requesting written instructions of the
Bankruptcy Court as to the course of action deemed appropriate by the Bankruptcy
Court.  The Bankruptcy Court is authorized to make any determination required
pursuant to this Section.  If the Litigation Trust Management or Litigation
Trust Committee does not receive such written direction or instruction within
ten (10) Business Days after the applicable party has given such notice, or such
shorter period of time set forth in such notice, the party giving us notice may,
but shall be under no duty to, take or refrain from taking such action not
inconsistent with this Agreement as such party shall deem advisable.

 

24

--------------------------------------------------------------------------------


 

(b)                                 The members of the Litigation Trust
Committee and the Litigation Trust Management shall not have any obligation,
responsibility or liability for:  (i) the validity, execution (except the
Litigation Trust Management’s own execution), enforceability, legality, or
sufficiency of this Agreement; and (ii) taking any action under this Agreement,
if taking such action (x) would subject the members of the Litigation Trust
Committee and/or the Litigation Trust Management to a tax in any jurisdiction
where the Litigation Trust is not then subject to a tax, or (y) would require
the Litigation Trust to qualify to do business in any jurisdiction where it is
not then so qualified, unless the members of the Litigation Trust Committee and
the Litigation Trust Management receive indemnities satisfactory to the members
of the Litigation Trust Committee and the Litigation Trust Management against
such tax (or equivalent liability), or any liability resulting from such
qualification.

 

ARTICLE VIII

 

LITIGATION TRUST MANAGEMENT AND SUCCESSORS

 

Section 8.1                                    Resignation or Removal.  The
Litigation Trust Management may resign and be discharged by giving at least 60
days’ prior written notice thereof to the Litigation Trust Committee.  Such
resignation shall become effective on the later to occur of (i) the date
specified in such written notice and (ii) the effective date of the appointment
of a successor Litigation Trust Management in accordance with Section 8.3 hereof
and such successor’s acceptance of such appointment.

 

Section 8.2                                    Removal.  After the payment of
all outstanding reasonable and documented fees and expenses of the Litigation
Trust Management through such date, the Litigation Trust Management may be
removed, with or without cause, by the written consent of a majority of the
members of the Litigation Trust Committee.  Such removal shall become effective
on the later to occur of (i) the date such action is taken by the Litigation
Trust Committee and (ii) the effective date of the appointment of a successor
Litigation Trust Management in accordance with Section 8.3 and such successor’s
acceptance of such appointment.

 

Section 8.3                                    Appointment of Successor.  In the
event of the Litigation Trust Management’s resignation, the Litigation Trust
Committee, acting by majority, shall appoint a successor.

 

Section 8.4                                    Acceptance of Appointment by
Successor Litigation Trust Management.  The death, incapacitation, resignation,
or removal of the Litigation Trust Management shall not operate to terminate the
Litigation Trust created by this Agreement or to revoke any existing agency
created pursuant to the terms of this Agreement or invalidate any action
theretofore taken by the Litigation Trust Management.  Any successor Litigation
Trust Management appointed hereunder shall execute an instrument accepting such
successor Litigation Trust Management’s appointment and shall deliver one
counterpart thereof to the Bankruptcy Court for filing, and, in case of the
Litigation Trust Management’s resignation or

 

25

--------------------------------------------------------------------------------


 

removal, to the retiring Litigation Trust Management.  Thereupon, such successor
Litigation Trust Management shall, without any further act, become vested with
all the liabilities, duties, powers, rights, title, discretion, and privileges
of  the predecessor Litigation Trust Management in the Litigation Trust with
like effect as if originally named Litigation Trust Management and shall be
deemed appointed pursuant to section 1123(b)(3)(B) of the Bankruptcy Code to
liquidate, monetize, and distribute the Trust Assets for the benefit of the
Litigation Trust Beneficiaries.

 

ARTICLE IX

 

LITIGATION TRUST COMMITTEE

 

Section 9.1                                    Litigation Trust Committee.

 

(a)                                 The Litigation Trust Committee shall monitor
and oversee the Litigation Trust Management, and the liquidation, distribution,
and other activities required in connection with the management of the Trust
Assets and the performance of the Litigation Trust Management’s obligations
under the Plan and this Agreement.

 

(b)                                 As of the Effective Date, the initial
Litigation Trust Committee shall comprise two (2) members designated by the
Creditors’ Committee, Angelo, Gordon & Co., L.P. and Arosa Capital Management
LP, and one (1) member designated by the Requisite Lenders, Silver Point
Capital, L.P.  Each member of the Litigation Trust Committee may designate, in
writing to the Litigation Trust Management, one or more designees to fulfill
such member’s duties under this Agreement; provided that if such designees are
not an employee or consultant of a member of the Litigation Trust Committee, the
Litigation Trust Management shall have a reasonable consent right over such
designees.  Any or all members of the Litigation Trust Committee may resign from
the Litigation Trust Committee at any time by written notice of resignation to
the Litigation Trust Committee.  A member of the Litigation Trust Committee
shall be deemed to be immediately removed as a member of the Litigation Trust
Committee in the event that (A) a Litigation Trust Committee member or the
company for which it is a representative sells, transfers, or assigns all of
that member’s rights to or interest in that member’s Litigation Trust Interests
and no longer holds any Litigation Trust Interests or (B) such Litigation Trust
Committee member dies, resigns, or is removed pursuant to an order of the
Bankruptcy Court.  In the event that a Litigation Trust Committee member becomes
unable to discharge the member’s duties hereunder due to accident, physical
deterioration, mental incompetence, or a consistent pattern of neglect and
failure to perform or to participate in performing the duties of such member
hereunder, such as repeated nonattendance at scheduled meetings, or for other
good cause, the other members of the Litigation Trust Committee may seek a
Bankruptcy Court order approving the removal of such member.  In the event of a
Litigation Trust Committee member’s resignation or removal, the Litigation Trust
Management shall nominate, and the remaining Litigation Trust Committee members,
if any, shall approve (in their sole discretion), an additional member of the
Litigation Trust Committee holding a Litigation Trust Interest.

 

26

--------------------------------------------------------------------------------


 

(c)                                  The Litigation Trust Management shall
provide the Litigation Trust Committee members with such reports as the members
shall reasonably request from time to time.  Members of the Litigation Trust
Committee shall not be entitled to receive compensation for their service, but
shall be entitled to reasonable and documented out-of-pocket expenses incurred
in connection with, and related to, serving on the Litigation Trust Committee
from the Trust Assets.  The Litigation Trust Committee may, but shall not be
required to, adopt by-laws addressing the conduct of the Litigation Trust
Committee.  Without limiting any of the foregoing, in the event of a dispute or
conflict with the Litigation Trust Management, the Litigation Trust Committee
shall have the right to retain counsel of its choice for such purposes, and the
reasonable fees of such counsel shall be paid by the Litigation Trust.  The
Bankruptcy Court is authorized to decide any disputes with respect to such
counsel fees through the filing of a motion on proper notice.

 

(d)                                 In the event there is an act required to be
taken pursuant to the terms of this Agreement, the Plan, or the Confirmation
Order by the Litigation Trust Committee and the Litigation Trust Committee
cannot act because of a voting deadlock, the deadlock shall be broken by the
vote of the Litigation Trust Management.  If the Litigation Trust Management
determines not to vote, the matter is authorized to be decided by the Bankruptcy
Court through the filing of a motion on proper notice.

 

Section 9.2                                    Governance

 

(a)                                 Meetings of the Litigation Trust Committee
may be called by a chairperson elected by the other members or by any two
members.

 

(b)                                 Two of the three Litigation Trust Committee
members must be present to constitute a quorum to conduct Litigation Trust
Committee business, provided there are at least two Litigation Trust Committee
members at such time.  Except as otherwise provided in this Agreement, any
action or determination taken by the Litigation Trust Committee at a duly
convened meeting, including adoption of governance rules and procedures
applicable to the conduct of the affairs of the Litigation Trust Committee,
shall require majority consent of its members.

 

(c)                                  Meetings may be held in person,
telephonically or electronically, and upon such notice as may be determined from
time to time in accordance with the rules and procedures adopted by the
Litigation Trust Committee and any member of the Litigation Trust Committee who
participates by such means shall be deemed to be present for purposes of quorum
under Section 9.2(b).  Members of the Litigation Trust Committee may also act by
unanimous written consent in lieu of a meeting.

 

Section 9.3                                    Consultation with Professionals. 
The Litigation Trust Committee may, in connection with the performance of the
Litigation Trust Committee’s functions, and in the Litigation Trust Committee’s
sole and absolute discretion, consult with counsel, accountants, and any other
professionals, and shall not be liable for any act taken, omitted to be taken,
or

 

27

--------------------------------------------------------------------------------


 

suffered to be done in accordance with advice or opinions rendered by such
counsel, accountants, or other professionals, regardless of whether such advice
or opinions are provided in writing.  Notwithstanding such authority, the
Litigation Trust Committee shall be under no obligation to consult with counsel,
accountants or other professionals, and the Litigation Trust Committee’s
determinations to not do so shall not result in the imposition of liability on
the Litigation Trust Committee or the Litigation Trust Committee’s members or
designees, unless such determination is based on willful misconduct, gross
negligence, or fraud.  The Litigation Trust Committee shall receive reasonable
advance notice from the Litigation Trust Management or professionals or advisors
thereto of any information to be received by the Litigation Trust Committee that
would constitute material non-public information with respect to the Litigation
Trust or Noble Corporation plc.  Each Litigation Trust Committee member may, but
is not required to, designate, at any time, “private-side designee(s)” who will
receive such material non-public information, fulfill such member’s duties under
this Agreement with respect to such material non-public information, and, in
addition to any other confidentiality requirements, not share such information
with anyone else at the such Litigation Trust Committee member’s place of
employment; provided that if a Litigation Trust Committee member does not
designate “private-side designee(s)”, then such Litigation Trust Committee
member shall receive such material non-public information and fulfill its duties
under the Agreement.

 

Section 9.4                                    Conflicts of Interest.

 

(a)                                 Litigation Trust Committee members shall be
required to disclose any actual and potential conflicts of interest in
connection with any matter arising during the administration of the Litigation
Trust.  The existence of a conflict of interest shall be determined by the
affirmative vote of a majority in number of members of the Litigation Trust
Committee, excluding the member(s) having the apparent conflict of interest. 
Any member with a conflict of interest will be recused from participation in
meetings regarding, or from voting on, such matters.

 

(b)                                 The Litigation Trust Management shall
disclose to the Litigation Trust Committee any conflicts of interest that the
Litigation Trust Management has with respect to any matter arising during
administration of the Litigation Trust.  In the event that the Litigation Trust
Management cannot take any action by reason of an actual or potential conflict
of interest, the Litigation Trust Committee acting by majority shall (a) be
authorized to take any such action(s) in the Litigation Trust Management’s place
and stead, including without limitation the retention of professionals (which
may include professionals retained by the Litigation Trust Management) for the
purpose of taking such actions, or (b) appoint a disinterested person to take
such action.

 

28

--------------------------------------------------------------------------------


 

(c)                                  The Bankruptcy Court is authorized to hear
and finally determine any disputes arising out of this Section.

 

ARTICLE X

 

MISCELLANEOUS PROVISIONS

 

Section 10.1                             Debtors’ Further Assurances.  The
Debtors and Paragon Offshore Limited, and their respective officers, directors,
professionals, and agents, will, at the cost and expense of the Litigation
Trust, take such actions and execute such documents as are reasonably requested
by the Litigation Trust Management to implement the provisions of this Agreement
including, without limitation, cooperating with the Litigation Trust
Management’s reasonable requests for books, records, and both written and oral
information but excluding any obligation to assist, participate, or otherwise be
involved in investigating, preparing, pursuing, or defending any Noble Claim or
counterclaim.

 

Section 10.2                             Attorney-Client Privileges.  Without
compromising any other attorney-client privileges of the Debtors vis-à-vis any
other Person, any and all attorney-client privileges, work product immunity, and
other privileges of the Debtors related solely to the Noble Claims shall vest in
the Litigation Trust and the Litigation Trust Management.  No communications
between the Creditors’ Committee, any of the Debtors, any of the Debtors’
officers, directors, professionals, and agents on the one hand, and the
Litigation Trust Management and the Litigation Trust Management’s professionals
and agents on the other, shall be deemed to have waived the attorney-client
privileges held by the Creditors’ Committee or the Debtors, as applicable.

 

Section 10.3                             Construction.  This Agreement and the
Litigation Trust created hereby shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to choice of law
principles.  The Litigation Trust Management’s interpretation of the provisions
of this Agreement and the provisions of the Plan shall be deemed conclusive in
the absence of a contrary interpretation of a court of competent jurisdiction.

 

Section 10.4                             Jurisdiction.  The parties agree that
the Bankruptcy Court shall have exclusive jurisdiction to determine all
controversies and disputes arising under or in connection with this Agreement.

 

Section 10.5                             Severability.  In the event any
provision of this Agreement shall be determined by Final Order of a court of
proper jurisdiction to be invalid or unenforceable to any extent, the remainder
of this Agreement shall not be affected thereby, and each provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.

 

Section 10.6                             Notices.  Any notice, consent, approval
or other communication required or permitted to be given in accordance with this
Agreement shall be in writing and shall be deemed to have been sufficiently
given, for all purposes, if delivered personally or by

 

29

--------------------------------------------------------------------------------


 

facsimile or mailed by first class mail to the following address (it being
understood that any party may change its address by similar written notice to
the other party):

 

(i)                                     if to the Litigation Trust Management:

 

Alan Carr
Drivetrain Advisors
630 Third Avenue, 21st Floor
New York, NY 10017

 

With a copy to:

 

James Johnston
Jones Day
555 South Flower St, 15th Floor
Los Angeles, CA 90071

 

(ii)                                  if to any Litigation Trust Beneficiary, to
the address or facsimile number of such Litigation Trust Beneficiary as
reflected in the Register.

 

Section 10.7                             Entire Agreement.  This Agreement
(including the recitals hereof and, to the extent applicable, the Plan, and the
Confirmation Order) constitutes the entire agreement by and among the parties
with respect to the subject matter hereof, and there are no representations,
warranties, covenants, or obligations except as set forth herein, in the Plan,
and in the Confirmation Order.  This Agreement (together with the Plan and the
Confirmation Order) supersedes all prior and contemporaneous agreements,
understandings, negotiations, and discussions, written or oral, if any, of the
parties hereto relating to any transaction contemplated hereunder.  Except as
otherwise specifically provided herein, nothing in this Agreement is intended or
shall be construed to confer upon or to give any Person other than the parties
hereto and the Litigation Trust Beneficiaries any rights or remedies under or by
reason of this Agreement.  This Agreement shall be binding on the parties hereto
and their successors.

 

Section 10.8                             Relationship Created.  Nothing
contained herein shall be construed to constitute any relationship created by
this Agreement as an association, partnership, or joint venture of any kind.

 

Section 10.9                             Effective Date.  This Agreement shall
become effective as of the Effective Date.

 

Section 10.10                      Amendment.  This Agreement may from time to
time be amended, supplemented, or modified by the Litigation Trust Management
with the approval of (a) a majority of the Litigation Trust Committee,
(b) Paragon Offshore Limited, and (c) the Bankruptcy Court, provided that each
of the Debtors or Reorganized Debtors, as applicable, has

 

30

--------------------------------------------------------------------------------


 

been provided with reasonable notice of any proposed amendment to their rights
or obligations under this Agreement, together with copies of any Bankruptcy
Court correspondence, filings or applications in relation to any such amendment.

 

Section 10.11                      Headings.  The headings contained in this
Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 10.12                      Counterparts.  This Agreement may be executed
in facsimile and in any number of counterparts, each of which shall be an
original, but such counterparts shall together constitute but one and the same
instrument.

 

Section 10.13                      No Bond.  The Litigation Trust Management
shall serve without a bond.

 

Section 10.14                      Relationship to the Plan.  The principal
purpose of this Agreement is to aid in the implementation of the Plan and
therefore this Agreement incorporates the provisions of the Plan.  To that end,
the Litigation Trust Management shall have full power and authority to take any
action consistent with the purpose and provisions of the Plan, and to seek any
orders from the Bankruptcy Court in furtherance of the implementation of the
Plan and this Agreement.  If any provisions of this Agreement are found to be
inconsistent with provisions of the Plan, the provisions of the Plan shall
control.

 

Section 10.15                      Confidentiality.  For the duration of its
engagement and thereafter, the Litigation Trust Management shall hold strictly
confidential and not use for personal gain, any material, non-public information
of or pertaining to any entity to which any of the Trust Assets relates or of
which such Litigation Trust Management has become aware in that Litigation Trust
Management’s capacity as Litigation Trust Management, except as otherwise
required by law.

 

Section 10.16                      Administrators.  Each of the joint
administrators of Paragon Offshore Plc (in administration) (“Paragon Parent”)
(together with any person who from time to time is appointed as an administrator
in substitution for any administrator in substitution or any administrator or as
an additional administrator, the “Administrators”) has entered into this
Agreement acting as agents for and on behalf of Paragon Parent and neither of
the Administrators, nor any subsequent liquidator, nor any of their firm,
members, partners, directors, officers, employees, advisers, representatives or
agents shall incur any personal liability whatever in respect of any of the
obligations undertaken by Paragon Parent or in respect of any failure on the
part of Paragon Parent to observe, perform or comply with any such obligations;
or under or in relation to any associated arrangements or negotiations; or under
any document or assurance made pursuant to this Agreement. The exclusion of
liability set out in this Clause 10.16 shall arise and continue notwithstanding
the termination of the agency of the Administrators and shall operate as a
waiver of any and all claims (including, but not limited to, claims in tort,
equity and common law as well as under the laws of contract). The Administrators

 

31

--------------------------------------------------------------------------------


 

are party to this Agreement in their personal capacities only for the purposes
of receiving the benefit of all releases, limitations, exclusions, undertakings
and covenants in their favour and in favour of Paragon Parent contained in this
Agreement, from which the Administrators will continue to benefit
notwithstanding the termination of the agency of the Administrators or their
discharge from office of Administrators of Paragon Parent.

 

Each of the Administrators’ firm, its members, partners, directors, officers,
employees, agents, advisers, and representatives shall be entitled to rely on,
enforce, and enjoy the benefit of this Clause 10.16 as if they were a party to
this Agreement.

 

[Signature Page Follows]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
as of the date first above written.

 

 

PARAGON INTERNATIONAL FINANCE COMPANY

 

 

 

 

By:

/s/ Oliver L. Berschart

 

 

Name: Oliver L. Betschart

 

 

Title:   Director

 

 

 

 

PARAGON OFFSHORE PLC (in administration)

 

 

 

 

/s/ David Soden

 

SIGNED for and on behalf of PARAGON OFFSHORE PLC (in administration) (in its
capacity as a Debtor and a Reorganized Debtor) acting by David Soden, one of the
administrators, acting as its agent and without personal liability.

 

 

 

ADMINISTRATORS

 

 

 

 

By:

/s/ David Soden

 

SIGNED by David Soden in his capacity as one of the Administrators on behalf of
each of them (without personal liability and solely for the benefit of the
provisions in this Agreement in their favour).

 

 

 

 

LITIGATION TRUST COMMITTEE, IN ITS CAPACITY AS SUCH

 

Arosa Capital Management LP

 

 

 

 

By:

/s/ Jonathan Feiler

 

 

Name: Jonathan Feiler

 

 

Title:   General Counsel

 

 

 

 

By:

/s/ D. Forest Wolfe

 

 

Name: D. Forest Wolfe

 

 

Title:   Authorized Signatory

 

 

 

 

By:

/s/ Michael A. Gatto

 

 

Name: Michael A. Gatto, Silver Point Capital L.P.

 

 

Title:   Authorized Signatory

 

 

 

[Signature Page to Litigation Trust Agreement]

 

--------------------------------------------------------------------------------


 

 

PARAGON OFFSHORE LIMITED

 

 

 

 

By:

/s/ Dean Edward Taylor

 

 

Name: Dean Edward Taylor

 

 

Title:   Director

 

 

 

 

LITIGATION TRUST MANAGEMENT, IN ITS CAPACITY AS SUCH

 

Drivetrain, LLC

 

 

 

 

By:

/s/ Alan J. Carr

 

 

Name: Alan J. Carr

 

 

Title:   Managing Member

 

 

 

 

PARAGON OFFSHORE FINANCE COMPANY; PARAGON INTERNATIONAL FINANCE COMPANY; PARAGON
OFFSHORE HOLDINGS US INC.; PARAGON OFFSHORE DRILLING LLC; PARAGON FDR HOLDINGS
LTD.; PARAGON DUCHESS LTD.; PARAGON OFFSHORE (LUXEMBOURG) S.À R.L.; PGN OFFSHORE
DRILLING (MALAYSIA) SDN. BHD.; PARAGON OFFSHORE (LABUAN) PTE. LTD.; PARAGON
HOLDING SCS 2 LTD.; PARAGON ASSET COMPANY LTD.; PARAGON HOLDING SCS 1 LTD.;
PARAGON OFFSHORE LEASING (LUXEMBOURG) S.À R.L.; PARAGON DRILLING SERVICES 7 LLC;
PARAGON OFFSHORE LEASING (SWITZERLAND) GMBH; PARAGON OFFSHORE DO BRASIL LTDA.;
PARAGON ASSET (ME) LTD.; PARAGON ASSET (UK) LTD.; PARAGON OFFSHORE INTERNATIONAL
LTD.; PARAGON OFFSHORE (NORTH SEA) LTD.; PARAGON (MIDDLE EAST) LIMITED; PARAGON
HOLDING NCS 2 S.À R.L.; PARAGON LEONARD JONES LLC; PARAGON OFFSHORE (NEDERLAND)
B.V.; AND PARAGON OFFSHORE CONTRACTING GMBH (in their capacities as Debtors and
Reorganized Debtors)

 

 

 

 

By:

/s/ Lee M. Ahlstrom

 

 

Name: Lee M. Ahlstrom

 

 

Title: SVP and Interim CFO

 

[Signature Page to Litigation Trust Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Transfer Notice

 

Pursuant to the terms of the Litigation Trust Agreement, including, but not
limited to Section 3.8, the undersigned (the “Transferee” ) desires to acquire
the Litigation Trust Interests listed below.  The Transferee must complete this
notice and return it along with a completed Internal Revenue Service Form W-9 or
Internal Revenue Service Forms W-8BEN or W-8BEN-E, as applicable (or other
applicable Form W-8) to the Litigation Trust Management.

 

Firm Name
                                                                                                                                                                                             

 

Contact Name
                                                                                                                                                                                        

 

Address 1
                                                                                                                                                                                               

 

Address 2
                                                                                                                                                                                               

 

City
                                                                                                                                                                                                        

 

State/Province
                                                                                                                                                                                       

 

Country
                                                                                                                                                                                                 

 

Zip/Postal Code
                                                                                                                                                                                    

 

Phone
                                                                                                                                                                                                    

 

Fax
                                                                                                                                                                                                        

 

Email 
                                                                                                                                                                                                   

 

Date 
                                                                                                                                                                                                     

 

Tax Identification Number
Check if non-US (no TIN)

 

                                                                      

o

 

Class A Litigation Trust Interests
                                                                                                    

 

Class B Litigation Trust Interests
                                                                                                    

 

--------------------------------------------------------------------------------